HOTCHKIS AND WILEY FUNDS FIFTH AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS FIFTH AMENDMENT dated as of the 17th day of November, 2010, to the Distribution Agreement, dated as of February 18, 2005, as amended August 15, 2005, February 6, 2006, January 1, 2008 and February 5, 2009 (the "Agreement"), is entered into by and among HOTCHKIS AND WILEY FUNDS, a Delaware statutory trust (the "Trust"), HOTCHKIS AND WILEY CAPITAL MANAGEMENT, LLC, a Delaware limited liability company (the “Advisor”) and QUASAR DISTRIBUTORS, LLC, a Delaware limited liability company (the “Distributor"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the Funds of the Agreement; and WHEREAS, Section 10.B of the Agreement allows for its amendment by a written instrument executed by the parties. NOW, THEREFORE, the parties agree that Exhibit A of the Agreement is superseded and replaced with Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. HOTCHKIS AND WILEY FUNDS QUASAR DISTRIBUTORS, LLC By: /s/ Anna Marie Lopez By: /s/ James R. Schoenike Printed Name: Anna Marie Lopez Printed Name:James R. Schoenike Title: President Title: President HOTCHKIS AND WILEY CAPITAL MANAGEMENT, LLC By: /s/ Anna Marie Lopez Printed Name: Anna Marie Lopez Title: Chief Operating Officer Exhibit A to the Distribution Agreement – Hotchkis and Wiley Funds Fund Names Separate Series of Hotchkis and Wiley Funds Name of Series Date Added Hotchkis and Wiley Value Opportunities Fund1 04-01-05 Hotchkis and Wiley Diversified Value Fund2 04-01-05 Hotchkis and Wiley Large Cap Value Fund 04-01-05 Hotchkis and Wiley Mid-Cap Value Fund 04-01-05 Hotchkis and Wiley Small Cap Value Fund 04-01-05 Hotchkis and Wiley High Yield Fund 03-31-09 Hotchkis and Wiley Capital Income Fund on or after 12-31-2010 1 Formerly Hotchkis and Wiley All Cap Value Fund 2 Formerly Hotchkis and Wiley Core Value Fund
